Title: To Alexander Hamilton from Sharp Delany, [4 November 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, November 4, 1790]
Sir
The Inclosed Memo I transmit for your opinion. The measures to be taken respecting Damaged goods are plainly set forth in Page 27 of the Collection Law. In Addition to what the Memo sets forth I would add that I am assured the Parties erred from Ignorance of the Law and not from any intention of injuring the Revenue.
I am Sir   with great respect   Your Obedt &c

S D
Nov 4th

